I concur in reversal on the ground that the cross-examination of defendant relative to confidential communications with his former wife constituted prejudicial error. But I do not agree that "reversible error" resulted from the remarks quoted by Mr. Justice SHARPE from the argument of the prosecuting attorney, to which no objection was made at the trial nor was any request made for a pertinent charge to the jury. I am not willing to hold that under the circumstances "such statement could not be eradicated from the minds of the jury." Instead, a ruling as to whether there was reversible error must depend upon all the attending circumstances of the particular case. Under some circumstances the prejudicial effect may be eliminated by proper procedure. SeePeople v. Rosa, 268 Mich. 462; People v. Cleveland,295 Mich. 139; People v. Zesk, 309 Mich. 129. On the other hand, there may be attendant circumstances disclosed by the record in a given case which would necessitate reversal. People v. Bigge,288 Mich. 417. Since in the instant case no objection was timely made nor was there any request for an appropriate charge to the jury, the quoted remarks alone did not constitute reversible error.
CARR, and BOYLES, JJ., concurred with NORTH, J. STARR, J., took no part in the decision of this case. *Page 643